Citation Nr: 1423361	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-31 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The previously established noncompensable (0 percent) rating for the Veteran's service-connected bilateral hearing loss was continued therein.  He appealed this rating.  In doing so, he requested two hearings.  A hearing was held before a Decision Review Officer (DRO) in June 2011, while another was held at the aforementioned RO before the undersigned Veterans Law Judge in September 2012.  Review of the Veteran's paper and electronic claims files shows that adjudication of this matter cannot proceed at this time.  It instead is REMANDED.  


REMAND

Although the delay entailed by a remand is regrettable, the Board cannot adjudicate the Veteran's entitlement to a compensable rating for service-connected bilateral hearing loss without additional development.  This additional development is necessary to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the benefit(s) sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In other words, VA has a duty to assist him in gathering evidence that may show he is entitled to a compensable rating for his service-connected bilateral hearing loss.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  As such, as many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, an initial request and, if necessary, one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

VA treatment records dated into March 2008 have been obtained.  At the September 2012 hearing, the Veteran seemingly reported to the undersigned that he has not had his hearing tested by VA since his November 2010 VA medical examination.  Yet, he did report that he is treated at various VA facilities in the Boston area.  VA has constructive notice of VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  A request or requests for outstanding VA treatment records therefore must be made.  Indeed, it is possible that at least some will concern the Veteran's hearing.  All dated from March 2008 to present shall be requested, although admittedly those dated from one year prior to his claim which equates with September 2009 to present are of primary import.  38 U.S.C.A. § 5110(b)(2) (West 20020; 38 C.F.R. § 3.400(o)(2) (2013).  He and his representative must be notified if the request is or requests are unsuccessful.

At the June 2011 hearing, the Veteran did not report any recent private treatment for his hearing to the DRO.  He also did not report any to the undersigned at the September 2012 hearing.  Yet he did report some recent private treatment.  At both hearings, he further reported some previous private treatment for his hearing.  The Veteran must be afforded an opportunity to either submit any outstanding pertinent private treatment records or provide enough information to identify and locate them along with authorization for their release in light of his testimony.  It is reiterated that all pertinent private treatment records are desired but that those dated from September 2009 to present are particularly important.  38 U.S.C.A. § 5110(b)(2) (West 20020; 38 C.F.R. § 3.400(o)(2) (2013).  If the Veteran opts to provide information along with authorization, an initial request must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.
II.  Medical Examination

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996); Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA medical examination is adequate when it allows the Board to perform a fully informed adjudication.  Barr, 21 Vet. App. at 303.  It must be based upon consideration of the Veteran's entire history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  VA medical examinations for increased rating claims further must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  However, a new VA medical examination is not required due solely to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995).

The Veteran last underwent a VA medical examination concerning his service-connected bilateral hearing loss in November 2010, as noted above.  It is of considerable age as it was conducted well over three years ago.  There additionally are indications that the Veteran's hearing has worsened since it was conducted.  Specifically, the Veteran testified before the DRO at the June 2011 hearing that he felt his hearing was deteriorating over time and had gotten worse since his VA medical examination.  He similarly testified before the undersigned at the September 2012 hearing that he felt his hearing is getting worse.  Problems communicating with others, particularly in noisy environments, further were recounted by him at both hearings.  The VA medical examination thus may not be contemporaneous due to the combination of the passage of time with possible continued worsening.  As such, the Veteran thus must be afforded the opportunity to appear for another VA examination.  Arrangements must be made in this regard.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all outstanding pertinent VA treatment records dated from March 2008 to present.  Of note is that he has been seen at various VA facilities around Boston.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  Ask the Veteran either to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release.  Inform him that all such records dated since March 2008 are desired but that those dated from September 2009 to present are particularly important.  If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  After completion of the above, arrange for the Veteran to undergo an appropriate VA examination regarding his service-connected bilateral hearing loss.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of those files.  The examiner also shall document in the report an interview of the Veteran as to his history, current symptoms, and their impact on his activities of daily living and employment.  A pure tone audiometry test and a Maryland CNC controlled speech discrimination test next shall be performed along with all other tests deemed necessary.  The results shall be included in the report.

4.  Then, readjudicate the Veteran's claim of entitlement to a compensable rating for service-connected bilateral hearing loss.  Furnish him and his representative with a rating decision if the determination made is partially or fully favorable.  If it is less than fully favorable, furnish them with a supplemental statement of the case and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision and/or supplemental statement of the case in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or Appeals Management Center.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in denial of the benefit(s) claimed.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning the issue remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

